Citation Nr: 0719377	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-35 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 rating 
decision, by the Reno, Nevada, Regional Office (RO), which 
denied the veteran's claim of entitlement to a TDIU.  He 
perfected a timely appeal to that decision.  

On August 9, 2006, the veteran appeared at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is in the file.  At his hearing, 
the veteran submitted additional evidence, and waived his 
right to initial review by the RO.  See 38 C.F.R. § 20.1304 
(2006).  

By a rating action in November 2002, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
rating, effective May 17, 2002.  The veteran perfected a 
timely appeal to that decision.  In the above rating action 
in December 2004, the RO increased the evaluation for PTSD 
from 50 percent to 70 percent, effective September 30, 2004.  
In a VA Form 21-4138, dated in April 2005, the veteran 
withdrew his appeal for an increased rating for PTSD.  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) is of such severity as to preclude all forms 
of substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability (TDIU) have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Factual background.

The record shows that the veteran's sole service-connected 
disorder is PTSD, rated as 70 percent disabling.  In a 
statement in support of claim (VA Form 21-4138), dated in 
September 2004, the veteran indicated that he was unable to 
maintain gainful employment as a result of his PTSD.  
Submitted in support of his claim were VA progress notes, 
dated August 19, 2004, indicating that the veteran was seen 
for an evaluation of his PTSD symptoms.  It was noted that 
the veteran continued to suffer from severe chronic 
depression, anxiety, anger, irritability, labile mood swings, 
periodic nightmares and flashbacks, disillusionment, and 
social withdrawal.  No suicidal plans were reported.  The 
veteran indicated that he would not be able to continue to 
work at the mine anymore, due to the fact that he really 
can't work with explosives; and, he will not be able to work 
at other mining jobs for the same reason.  The veteran was 
fully oriented.  Thoughts and memory were within normal 
limits.  No evidence of hallucinations, delusions or paranoid 
ideations was noted.  The assessment was PTSD; he was 
assigned a global assessment of functioning (GAF) score of 
35.  The psychologist indicated that due to the nature, 
severity and chronicity of the veteran's PTSD, it was his 
professional opinion that the veteran can no longer maintain 
gainful employment, nor can he sustain effective social 
relationships.  

VA progress notes, dated in April, June and July 2004 reflect 
an assessment of PTSD, with an assigned GAF score of 35.  
During a clinical visit in April 2004, the veteran indicted 
that while he was still working, it was the act of staying 
busy that kept him from experiencing traumatic memories.  He 
also reported suffering from nightmares several times a week.  
The assessment was PTSD, severe, chronic.  The examining 
physician again opined that the veteran was no longer able to 
maintain gainful employment or sustain effective social 
relationships as a result of his PTSD.  Similar findings were 
reported when the veteran was seen for evaluation on 
September 30, 2004; on that day, the VA psychologist repeated 
his opinion that the veteran can no longer maintain 
employment, nor can he sustain effective social 
relationships.  He added that the veteran's prognosis for 
improvement remained poor, and he concluded that the 
disability should be considered permanent.  

Of record is a statement from the veteran, dated in October 
2004, at which time he indicated that it would be extremely 
difficulty for him to find employment in other fields because 
he had worked in mining for his entire career.  He further 
noted that it would be impossible to find employment in the 
mining industry.  

The veteran was afforded a VA compensation examination in 
November 2004.  The veteran reported having nightmares, which 
cause him to wake up in a cold sweat; he reported difficulty 
sleeping.  The veteran indicated that he had problems dealing 
with people; he stated that he has been told that he is 
antisocial.  It was observed that the veteran had been 
married since 1991.  The veteran indicated that he has had 16 
to 20 jobs since the military; he noted that the jobs didn't 
last long in the past because he would get upset about 
something and quit.  His last job lasted approximately 9 
years; he stated that he was laid off September 30, 2004 
because he had always worked in mining, and was no longer 
able to do so because he is not allowed to work with 
explosives.  It was noted that, in his last position as a 
geologist, the veteran didn't work with explosives; however, 
due to new federal regulations, he is not allowed to be 
around them.  

On mental status examination, there was no impairment of 
thought process or of communication.  There were no delusions 
and no hallucinations.  The veteran reported visual 
hallucinations when he is sick.  He appeared nervous, and 
wiggled around in his chair and glanced out the window 
occasionally.  He was cooperative and pleasant; mood was 
appropriate to thought content.  Eye contact was good.  There 
was no appropriate behavior during the interview.  He was not 
homicidal or suicidal.  He was fully oriented.  Short term 
memory was good.  There was no history of obsessive or 
ritualistic behavior.  Speech was goal oriented and logical 
with good tone and rhythm.  There was no impaired impulse 
control.  There were no signs or symptoms of psychosis.  
Insight and judgment were good.  The diagnosis was PTSD, and 
a GAF score of 46 was assigned.  The examiner indicated that 
the veteran continued to describe symptoms of PTSD; since he 
was forced out of work, he had had more difficulty with 
intrusive memories.  The examiner stated that the veteran was 
currently not working because a change in federal regulations 
prohibits people with PTSD from working around explosives; 
were it not for the change in regulation, the veteran would 
still be working.  The examiner noted that the veteran 
described symptoms of PTSD that have gotten worse since he 
has been in therapy and since he stopped working.  
Psychological functioning was poor, and quality of life was 
fair.  

The veteran was seen at the mental health clinic on January 
26, 2005; at that time, he was assigned a GAF score of 26.  
It was noted that he had lost his job because of his PTSD.  
The examiner stated that the veteran was unable to learn 
other meaningful work because of his poor concentration, a 
feature of his PTSD, and because of the medication he was 
taking for his PTSD.  He was able to do mining engineering 
work because of it was "pretty solitary."  

Received in August 2005 was a statement from an individual 
who has known the veteran for several years.  This individual 
observed that the veteran was very antisocial and 
uncomfortable in unfamiliar places, work and people.  

Of record is a statement from a rehabilitation counselor, P. 
B., dated in July 2005, who explained that, over the years, 
the veteran has become secretive, withdrawn and antisocial.  
He also noted that the veteran has kept his job mostly due to 
the fact that he was able to perform the specific task of a 
geologist.  P. B. indicated that the veteran did not work 
well with others, preferring solitary tasks.  He further 
noted that the veteran has reached a point where he can 
longer hold employment of any kind.  P. B. maintained that 
the veteran's PTSD and subsequent alcohol use has rendered 
him essentially unemployable.  

An April 6, 2006 VA progress note indicates that the veteran 
had had two anxiety attacks in the past 2 days; it was noted 
that the day prior to his visit, he hand an extreme attack 
and called 911, but he was not taken anywhere.  It was noted 
that the veteran was scarred and shaking.  When he was seen 
on April 11, 2006, it was noted that the veteran was 
currently separated form his wife, who was living in 
California.  

In a notice of award from the Social Security Administration, 
dated December 27, 2005, it was shown that the veteran was 
determined to have become disabled, effective September 30, 
2004.  

At his personal hearing in August 2006, the veteran reported 
growing up in a small town with a population of 300 people; 
he was employed with Sterling Gold Mining Corporation, in 
Beatty, Nevada, which has a population of about 1,500 people.  
The veteran indicated that his activities consisted of going 
to work and going home.  The veteran explained that the mine 
provided an ideal environment for him because there were only 
three people at the mine; they performed exploration and 
general maintenance.  The veteran testified that he was not 
comfortable around people; he noted that he was able to work 
at the mine because he worked alone.  He explained that he as 
uncomfortable around people.  The veteran described his 
social life as nonexistent.  The veteran related that he has 
actually been more depressed and has had more panic attack 
ever since he stopped working.  


III.  Legal analysis.

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  

In this case, the veteran meets the percentage requirements 
set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  
He is service connected for a single disability, PTSD, rated 
as 70 percent disabling.  As a result, the schedular 
requirements for the assignment of a TDIU are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).  

In order to establish entitlement to TDIU benefits, there 
must be an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

The issue is whether the veteran's service connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Based on the evidence as summarized above, the Board finds 
that the record contains probative evidence that the veteran 
is unable to obtain or maintain a substantially gainful 
occupation as a consequence of his service-connected PTSD.  
In this regard, the Board notes that there are two medical 
opinions of record regarding the severity of the veteran's 
PTSD.  During several clinical visits in 2004, the veteran's 
treating psychologist at the VAMC assigned a GAF score of 35, 
and he opined that, due to the nature, severity, and 
chronicity of the veteran's PTSD, he can no longer maintain 
gainful employment.  However, upon examination in November 
2004, another VA examiner stated that the veteran's current 
employment limitations were due to the change in federal 
regulations, which states that he cannot work around 
explosives in the mining industry with a diagnosis of PTSD; 
he stated that, were it not for the change, the veteran would 
still be working.  Nonetheless, the VA examiner assigned a 
GAF score of 46.  According to the DSM-IV a GAF score between 
50- 41 indicates serious impairment in social, occupational 
or school function including the inability to keep a job.  It 
is noteworthy that, in January 2005, the veteran was assigned 
a GAF score of 26; and, it was noted that his symptoms had 
actually gotten worse since he stopped working.  Further, the 
VA examiner stated that the only reason the veteran was able 
to do his mining engineering work was because the work was 
'pretty solitary.'  In addition, the Social Security 
Administration has determined that the veteran is disabled 
and unable to work as a result of disabilities, effective 
September 30, 2004.  This is the day following the last day 
of the veteran's employment, which he lost as a result of his 
PTSD.  Moreover, during a clinical visit on September 30, 
2004, the VA psychologist repeated his opinion that the 
veteran can no longer maintain employment, nor can he sustain 
effective social relationships.  He added that the veteran's 
prognosis for improvement remained poor, and he concluded 
that the disability should be considered permanent.  

The Board finds that the record sufficiently establishes that 
the veteran's unemployability status is due to his PTSD.  
Consequently, the claim of entitlement to TDIU is granted.  
The Board is aware that the veteran lost his job as a result 
of a change in federal regulations; however, the evidence of 
record establishes that the veteran was only able to work 
because of the solitary nature of the job.  As such, the 
veteran's severe symptomatology is shown to prevent him from 
staying employed.  In summary, given the repeated treatment 
for his PTSD, and the clinical findings which reflect 
symptoms that have generally remained the same in severity, 
and the treating psychologist's opinion that the veteran was 
permanently disabled and unemployable as a result of his 
PTSD, the Board concludes that the preponderance of the 
evidence supports the claim for a TDIU due to service-
connected PTSD.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A total rating for compensation on the basis of individual 
unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


